Following the decision in Atchison, Topeka and Santa Fe Railroad v. The United States, ante, p. 467, and the opinions referred to therein involving the same issues (117 C. Cls. 514; 121 C. Cls. 463), on the motions of the respective plaintiffs for summary judgment, the following per cumam opinion was filed January 9, 1952:
The same pleadings and the same issue are presented here as in the case of Atchison, Topeka and Santa Fe Railway Company v. United States, No. 49759, this day decided. For the reasons stated in that case, plaintiffs’ motions for summary judgment are granted, and defendant’s counterclaims dismissed.
Entry of judgment is suspended awaiting a report from the General Accounting Office showing the amounts due plaintiffs in accordance with this opinion.
It is so ordered.